      Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 1 of 17
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                           January 07, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                          Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,                                   §
                                                            §
VS.                                                         § CIVIL ACTION NO. 7:08-CV-66
                                                            §
10.64 ACRES OF LAND, MORE OR                                §
LESS, SITUATE IN STARR COUNTY,                              §
STATE OF TEXAS, et al,                                      §
                                                            §
            Defendants.                                     §
                                                            §

                                   AMENDED1 ORDER & OPINION

           The Court now considers the February 25, 2020 hearing2 on the issue of ownership

(hereafter, “hearing”). The Court also considers the United States of America’s (“United States”)

“Motion to Determine Title and Amicus Brief Regarding Ownership”3 (hereafter “amicus

brief”).


    I.        BACKGROUND AND PROCEDURAL HISTORY

           The United States commenced two land condemnation cases in 2008,4 which were later

consolidated to form the instant case.5 On January 18, 2019, the United States filed an Amended

Complaint,6 Amended Declaration of Taking,7 and Amended Notice of Condemnation,8 all

concerning Tracts RGV-RGC-2042, RGV-RGC-2043, and RGV-RGC-2044. Just compensation


1
  The only change to the original order is found in paragraph 2 of the Court’s Holding. The Court, after setting out
findings of Jesse Clarke’s interest in the body of the opinion, mistakenly set out an incorrect interest for Jesse Clarke
in the Holding.
2
  Minute Entry dated February 25, 2020.
3
  Dkt. No. 82.
4
  See Dkt. Nos. 1 & 2.
5
  Dkt. No. 19. Case No. 7:08-cv-066 and Case No. 7:08-cv-197 were consolidated under Case No. 7:08-cv-066.
6
  Dkt. No. 26.
7
  Dkt. No. 27.
8
  Dkt. No. 28.

                                                           1
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 2 of 17




has been disbursed and the case has been closed as to Tracts RGV-RGC-2043 and RGV-RGC-

2044 only. The issues of ownership and just compensation remain as to Tract RGV-RGC-2042.

          In its amended declaration of taking, the United States named ten interested parties as to

Tract RGV-RGC-2042: Jesse Clarke; the State of Texas; the Office of the Attorney General;

Erika G. Rodriguez; Sandra Rodriguez De Avila; Lilia L. Johnston and Martin Geo. Johnston;

Estate of Aurora Lopez; Evangelina Rodriguez De Gonzalez; Manuela Rodriguez De Palmer;

and Azucena Rodriguez Brown.9 The amended declaration of taking provided that the parent

parcel to Tract RGV-RGC-2042 is “Share 1-A (approx. 3.096 acres, more or less) of Porcion 84

of the Ancient Jurisdiction of Camargo” (hereafter, “Share 1-A”).10 The United States seeks to

take Tract RGV-RGC-2042, 0.301 acres of land on Share 1-A, in fee simple.11

             a. Title History of Share 1-A

          The history of Share 1-A contributes to the confusion of ownership in this case. On

April 7, 1945, the Starr County District Court issued a final judgment dividing 2,227.90 acres of

land lying in Porcion 84 of the Ancient Jurisdiction of Camargo into eight separate tracts.12 The

Starr County court allotted one of the tracts, Share 1-A, “in various fractional interests to seven

individuals, as follows: Tiburcio Rodriguez (0.683 acres), Eulogio Rodriguez (0.683 acres),

Manuel Lopez (0.261 acres), Aurora Lopez (0.370 acres), Evangelina Rodriguez de Gonzalez

(0.370 acres), Manuela [Rodriguez] de Palmer (0.371 acres), and Azucena Rodriguez Brown

(0.358 acres).”13 Despite this clear division of interests, the decree does not partition each

owner’s interest in Share 1-A.



9
  Dkt. No. 28-1 at 21.
10
   Id. at 2, ¶ 2 (citing to Dkt. No. 27-1 at 6, Schedule CC).
11
   Dkt. No. 27-1 at 17 (Schedule EE).
12
   Dkt. No. 85-3 (Division Decree, Vol. 138, Pg. 215, Official Records of Starr County, Texas).
13
   Id. at 2.
.

                                                         2
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 3 of 17




         The record indicates conveyances from three owners after the initial 1945 division:

Manuel Lopez, Eulogio Rodriguez, and Tiburcio Rodriguez. There are no records before the

Court indicating that the remaining four owners, Aurora Lopez, Evangelina Rodriguez de

Gonzalez, Manuela Rodriguez de Palmer, or Azucena Rodriguez Brown, conveyed their interests

following the 1945 division.14 Thus, the Court will outline the chain of title following the

conveyances made by Manuel Lopez, Eulogio Rodriguez, and Tiburcio Rodriguez.

         First, on July 19, 1950, Manuel Lopez conveyed his 0.261-acre interest in Share 1-A to

Martin Geo. Johnston and Lilia Lopez Johnston.15 Second, on September 2, 1965, Eulogio

Rodriguez and Tiburcio Rodriguez separately conveyed their interests in “All of Share

Numbered one-A (1-A) containing Three and 096/1000 (3.096 acres) of land” to Horacio

Rodriguez and his wife, Erika Rodriguez, by quit claim deed.16 It is unclear from the record

whether, prior to this conveyance, Eulogio Rodriguez and/or Tiburcio Rodriguez had acquired

more than their original part interest in Share 1-A. The record merely indicates that Eulogio

Rodriguez and Tiburcio Rodriguez each had an undivided interest in 0.683 acres, or 22.06

percent of Share 1-A.17 Accordingly, the Court can only assume based on the record that a 1.366

acre, or 44.12 percent, interest in Share 1-A was properly conveyed to Horacio and Erika

Rodriguez by Eulogio Rodriguez and Tiburcio Rodriguez. At the same time, Eulogio Rodriguez

and Tiburcio Rodriguez conveyed a separate tract, identified as Share 1-B, consisting of

approximately 17.5 acres, to Horacio and Erika Rodriguez.18




14
   The Court’s declination to address the interests of these parties is discussed later in this Order.
15
   Dkt. No. 85-2 (Warranty Deed Vol. 168, Pg. 182, Official Records of Starr County, TX).
16
   Dkt. No. 85-7 (Quit Claim Deed Vol. 309, Pg. 37, Official Records of Starr County, TX); Dkt. No. 85-8 (Quit
Claim Deed Vol. 309, Pg. 40, Official Records of Starr County, TX).
17
   Dkt. No. 85-3 at 2 (Division Decree, Vol. 138, Pg. 215, Official Records of Starr County, Texas).
18
   Dkt. No. 85-7 (Quit Claim Deed Vol. 309, Pg. 37, Official Records of Starr County, TX); Dkt. No. 85-8 (Quit
Claim Deed Vol. 309, Pg. 40, Official Records of Starr County, TX).

                                                      3
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 4 of 17




        On December 20, 1971, the Starr County District Court granted Horacio and Erika

Rodriguez’s divorce and awarded Erika Rodriguez a life estate in the family’s home on a 0.19

acre lot.19 The lot was referenced as part of a 3/7 interest in approximately thirty acres. 20 The

Court awarded Horacio the 3/7 interest in the thirty acres, “less the lot upon which the house is

located.”21 Although this language confuses the issue, it appears the lot was referenced only for

the purposes of defining the life estate.22

        The metes and bounds description of the 0.19 acre lot upon which the house sat indicates

that the 0.19 acre lot was located within Share 1-A.23 While this suggests that at least a portion of

the couple’s 3/7 interest in thirty acres fell within Share 1-A, it is unclear how much of the

couple’s 3/7 interest in the thirty acres fell within Share 1-A. Nonetheless, Horacio Rodriguez

appears to have retained the couple’s 1.366-acre interest in Share 1-A following the divorce

proceeding, while Erika Rodriguez retained a life estate in the family home located on Share 1-

A.

        Because Erika Rodriguez retained a life estate in the home located on Share 1-A

following the couple’s divorce, Horacio Rodriguez took his 3/7 interest in the couple’s thirty

acres subject to Erika Rodriguez’s life estate in the home. It is unknown whether Erika

Rodriguez is deceased; thus, it is unknown whether her life estate is extinguished.

        On August 1, 1997, Horacio Rodriguez conveyed his interest in Share 1-A by gift deed to

Ernesto Rodriguez; Horacio Rodriguez, Jr.; Juan Rodriguez; Eric Rodriguez; Nora Elia R. Mar;

Juanita R. Cantu; Aurora R. Sepulveda; Leticia R. Solis; and Martha Rodriguez (hereafter,



19
   Dkt. No. 85-9 at 2–3 (Judgment, Vol. 363, Pg. 463, Official Records of Starr County, Texas).
20
   Id. at 2.
21
   Id. at 3.
22
   The record reflects that Erika Rodriguez’s portion of Share 1-A does not fall within Tract RGV-RGC-2042, and
thus, the Court granted the United States’ request to dismiss her as a party on April 11, 2019. Dkt. No. 46.
23
   Dkt. No. 85-9 at 2.

                                                      4
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 5 of 17




“Rodriguez Family”).24 However, the gift deed purported to convey “All of Share Numbered

One-A (1-A) containing Three and 096/1000 (3.096) acres” out of Porcion 84.25 Yet, based on

the record, the Court is only able to confirm that Horacio Rodriguez possessed the undivided

1.366-acre interest in Share 1-A that the record shows he and Erika Rodriguez received from

Eulogio Rodriguez and Tiburcio Rodriguez. In this Court’s view, Horacio Rodriguez properly

conveyed to the Rodriguez Family only what the record shows he possessed: a 1.366-acre

interest in Share 1-A, subject to Erika Rodriguez’s life estate in the home if she was not yet

deceased at the time of Horacio’s conveyance.

        On July 24, 1999, the Rodriguez Family, conveyed “All of Share Numbered One-A (1-A)

containing Three and 096/1000 (3.096) acres” to Jesse Clarke by warranty deed.26 Similarly, the

Court finds that based on the evidence on record, the Rodriguez Family properly conveyed to

Jesse Clarke only what the record shows they received from Horacio Rodriguez: a 1.366-acre

interest in Share 1-A, subject to Erika Rodriguez’s life estate in the home if she was not yet

deceased at the time of the family’s conveyance.


             b. Disputes as to Ownership

          Upon commencement of this case in 2008, the complex history of Share 1-A contributed

to confusion regarding ownership of Tract RGV-RGC-2042, a .301-acre parcel within Share 1-

A. There are three individuals now claiming competing title interests as to Tract RGV-RGC-

2042: (1) Jesse Clarke; (2) Janie Lopez, Independent Executor of the Will and Estate of Lilia L.




24
   Dkt. No. 85-10 (Gift Deed, Vol. 786, Pg. 443, Official Records of Starr County, Texas).
25
   Id. at 1.
26
   Dkt. No. 85-1 (Warranty Deed Vol. 902, Pg. 524, Official Records of Starr County, TX).

                                                         5
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 6 of 17




Johnston and Martin Johnston; and (3) Alejo Clarke Jr. (hereafter, “Alejo Clarke”).27 The parties

have been unable to resolve the issue of title out of court.28

          There are two unresolved issues regarding title. First, Jesse Clarke claims “he was the

exclusive owner of the [Share 1-A] parent parcel on the date of taking, he is being assessed

property taxes for the entire parent parcel, and he [has] exclusive entitlement to the just

compensation proceeds.”29 In contrast, Janie Lopez, on behalf of her parents’ estate, claims that

she “had an interest in 0.261 acres out of the parent parcel on the date of taking, she is being

assessed property taxes for that interest, and [claims] entitlement to 8.43 percent of the just

compensation proceeds.”30

         Second, Alejo Clarke, the brother of Jesse Clarke, claims that he is the actual owner and

possessor of the Share 1-A parent parcel and that he has exclusive entitlement to the just

compensation proceeds for the tract.31 Almost eleven years after the date of taking,32 the United

States indicated in its October 9, 2019 status report that Alejo Clarke verbally expressed an

interest in Tract RGV-RGV-2042.33 The United States noted that Alejo Clarke does not appear

on any relevant deed.34 Thereafter, the United States moved to add Alejo Clarke as an interested

party as to Tract RGV-RGC-204235 and the Court granted this request.36 On December 6, 2020,

the United States filed its “Motion to Determine Title and Amicus Brief Regarding Ownership”37

(hereafter “amicus brief”) requesting a hearing on the issue of title determination and providing

27
   See Dkt. No. 75.
28
   Dkt. No. 83 at 2, ¶ 2.
29
   Dkt. No. 75 at 3, ¶ 1.
30
   Id.
31
   Id.
32
   The United States’ date of taking occurred on July 1, 2008. Dkt. No. 82 at 3, ¶ 8 (citing Dkt. 5, in Civil No. 7:08-
cv-197).
33
   Dkt. No. 75 at 3, ¶ 1.
34
   Id.
35
   Dkt. No. 78.
36
   Dkt. No. 84.
37
   Dkt. No. 82.

                                                          6
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 7 of 17




the Court its opinion on ownership. The Court set the issue for hearing38 and the United States

filed supplemental hearing exhibits.39


             c. Hearing on the Issue of Ownership

          The Court held a hearing on the issue of ownership on February 25, 2020. In attendance

were counsel on behalf of the United States; Janie Lopez, Independent Executor of the Will and

Estate of Lilia L. Johnston and Martin Johnston; and Alejo Clarke, representing himself pro se.40

Jesse Clarke was not in attendance.41 The Court first noted that the records and exhibits filed by

the United States reflected ownership by Jesse Clarke and Janie Lopez, Independent Executor of

the Will and Estate of Lilia L. Johnston and Martin Johnston, but not Alejo Clarke. The Court

offered Ms. Lopez the opportunity to present additional evidence. Ms. Lopez chose to rely on the

record.

          The Court then proceeded to receive evidence from Alejo Clarke. Alejo Clarke stated

under oath that he purchased Share 1-A in its entirety, but that he put the property in his brother

Jesse’s name at the time of his purchase to protect the asset from a divorce proceeding. He also

suggested he lives on the property, fenced in the property himself, is the only member of the

family aware of the property’s location and boundaries, and is the only person with a key to the

property’s gate.

          As documentary evidence, Alejo Clarke first offered a 1999 warranty deed purporting to

convey the property to his brother Jesse Clarke.42 The Court admitted this deed into evidence.

Alejo Clarke then offered receipts for his payment of taxes on the property, which the United


38
   Dkt. No. 86.
39
   Dkt. No. 85.
40
   Minute Entry dated February 25, 2020.
41
   Id.
42
   Id. This document is also attached as an exhibit by the United States in support of Jesse Clarke’s interest in the
property. See Dkt. No. 85-1.

                                                         7
        Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 8 of 17




States objected to on the grounds that the payments were made by an Ernesto Rodriguez and not

Alejo Clarke. The Court sustained the United States’ objection. Finally, Alejo Clarke offered an

additional tax record which indicated the taxes were paid by his wife, Mrs. Maribel Clarke, in

2002. The Court admitted the record into evidence. Noting that payment of taxes does not

necessarily constitute ownership, the Court again requested Alejo Clarke present any additional

evidence of ownership. Alejo Clarke was unable to do so. Thus, the Court informed the parties

that it would address the issue of ownership based on the evidence on the record. 43 The Court

now turns to its analysis.

       II.      ANALYSIS

             As an initial matter, the Court notes that all individuals with an interest in Share 1-A are

not parties to the instant case. While the instant Order addresses the property interests of Janie

Lopez, Independent Executor of the Will and Estate of Lilia L. Johnston and Martin Johnston;

Jesse Clarke; and Alejo Clarke, it does not address the property interests of the other individuals

with apparent interests in Share 1-A. This includes Aurora Lopez (0.370 acres), Evangelina

Rodriguez de Gonzalez (0.370 acres), Manuela Rodriguez de Palmer (0.371 acres), Azucena

Rodriguez Brown (0.358 acres), and Erika G. Rodriguez a/k/a Erika K. Rodriguez (hereafter,

“Erika Rodriguez”).

             Aurora Lopez, Evangelina Rodriguez de Gonzalez, Manuela Rodriguez de Palmer, and

Azucena Rodriguez Brown each received an interest in Share 1-A when the land was first

divided in 1945.44 The United States moved to dismiss Aurora Lopez, Evangelina Rodriguez de

Gonzalez, Manuela Rodriguez de Palmer, and Azucena Rodriguez Brown on June 4, 2019, on

the grounds that “their whereabouts are unknown, and no deeds and records could be found


43
     Minute Entry dated February 25, 2020.
44
     Dkt. No. 48 at 2 (citing Dkt. No. 48-1, Vol. 138, Pg. 215, Official Records of Starr County, Texas).

                                                            8
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 9 of 17




describing what happened to their interests in the Subject Property.”45 The United States

informed the Court that the individuals were served “by publication because [they] could not be

personally served, and after diligent inquiry within the State of Texas, their place of residence is

still unknown. No individual has come forward asserting a claim by or through these parties

since service [by] publication was accomplished in this case.”46 The Court granted the motion to

dismiss Aurora Lopez, Evangelina Rodriguez de Gonzalez, Manuela Rodriguez de Palmer, and

Azucena Rodriguez Brown on June 5, 2019.47 The United States now informs the Court in the

instant amicus brief that the interests of these parties – totaling 1.469 acres or 47.48 percent –

“apparently reside with the original individuals allotted an ownership interest in the 1945

[division] decree, [and] there is no record that they later conveyed their interest to anyone. Nor

did these individuals or their heirs come forward in response to service by publication.”48

        In a 1971 divorce proceeding, Erika Rodriguez was awarded a life estate in the family

home that sat on a 0.19 acre lot within Share 1-A.49 On April 9, 2019, the United States motioned

to dismiss Erika Rodriguez on the grounds that her interest in the home did not fall within Tract

RGV-RGC-2042 and nonetheless, “after diligent inquiry within the State of Texas, her place of

residence is still unknown. . .” and she “has not come forward to assert an ownership interest in

this case.”50 The Court granted the United States’ motion to dismiss Erika Rodriguez on April

11, 2019.51




45
   Id. at 4.
46
    Id. (citing Dkt. No. 31, at 2 (Certificate of Service); Dkt. No. 33, at 2-3, 27-28, and 52-53 (Certificate of
Publication)).
47
   Dkt. No. 49.
48
   Dkt. No. 83 at 8.
49
   Dkt. No. 85-9 at 2–3 (Judgment, Vol. 363, Pg. 463, Official Records of Starr County, Texas). The divorce decree
reflects that Horacio and Erika Rodriguez owned a 3/7 interest in approximately thirty acres.
50
   Dkt. No. 41 at 3–4, ¶ 8.
51
   Dkt. No. 46.

                                                        9
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 10 of 17




         As the Court formerly noted, the 1945 decree does not partition Share 1-A; it only grants

an undivided interest. While the United States has confirmed that the home referenced in Erika

Rodriguez’s divorce decree falls outside of Tract RGV-RGC-2042,52 the record does not provide

information as to whether the interests of Aurora Lopez, Evangelina Rodriguez de Gonzalez,

Manuela Rodriguez de Palmer, or Azucena Rodriguez Brown were ever partitioned.

         Thus, the Court clarifies that the instant Order resolves issues of title as to Janie Lopez,

Independent Executor of the Will and Estate of Lilia L. Johnston and Martin Johnston; Jesse

Clarke; and Alejo Clarke. It does not, however, address the ownership interests of Aurora Lopez,

Evangelina Rodriguez de Gonzalez, Manuela Rodriguez de Palmer, Azucena Rodriguez Brown,

or Erika Rodriguez.


             a. Legal Standard

         A district court has jurisdiction to determine ownership of the money paid into its custody

by the United States.53 “The Constitution requires that just compensation be made and the

statutes charge the district court with seeing that this is done. It cannot be done by paying it to

the wrong persons.”54 As such, district courts may issue “an order or judgment disposing of the

whole case, and adjudicating all rights, including ownership. . .”55

          Pursuant to the Federal Rules of Civil Procedure, the United States takes no formal

position on the issue of ownership, as “distribution of the award is a matter in which the United




52
   Dkt. No. 41 at 3, ¶ 8. As the Court formerly noted, it is unknown whether Erika Rodriguez is deceased; thus it is
unknown whether her life-estate is extinguished.
53
   James Alexander, Inc. v. United States, 128 F.2d 82, 85 (5th Cir. 1942).
54
   Clark v. White, 185 F.2d 528, 530 (5th Cir. 1950).
55
   See Catlin v. United States, 324 U.S. 229, 233 (1945); see also United States v. 88.28 Acres of Land, More or
Less, Situated in Porter Cty., State of Ind., 608 F.2d 708, 714 (7th Cir. 1979) (citing United States v. 1,629.6 Acres
of Land, 503 F.2d 764, 766 (3d Cir. 1974)) (holding that district courts “clearly [have] the power to settle the
conflicting claims to the title of the condemned land.”).

                                                         10
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 11 of 17




States has no legal interest. . .”56 However, while the United States is not expected to take a

formal position, “United States attorneys are expected to aid the court in such matters as amici

curiae.”57 Thus, the Court considers the United States’ amicus brief in its review of the record

for evidence of ownership.


             b. Legal Analysis

         The United States identified two individuals with an interest in the property based on title

documents: Jesse Clarke and Janie Lopez, Independent Executor of the Will and Estate of Lilia

L. Johnston and Martin Johnston.58 The United States identified Jesse Clarke as an interested

party by virtue of a July 1999 warranty deed wherein the Rodriguez Family purports to convey to

him “[a]ll of Share Numbered One-A (1-A) containing Three and 096/1000 (3.096) acres.”59 The

United States also identified Janie Lopez Johnston, Independent Executor of the Will and Estate

of Lilia L. Johnston and Martin Johnston “by virtue of an August 1950 warranty deed which

purports to convey to her parents 0.261 acres within Share 1-A.”60 The United States provides no

record evidence regarding the ownership of Alejo Clarke.

          In light of the foregoing, the Court will summarize the evidence on the record as to each

interested party with an interest in Share 1-A in an attempt to discern the rightful owners of Tract

RGV-RGC-2042 for the purposes of just compensation.




56
   FED. R. CIV. P. 71.1 advisory committee's note to 1951 amendment.
57
   Id.
58
   In addition to Jesse Clarke and Janie Lopez, the United States also names the State of Texas Comptroller of Public
Accounts c/o Office of the Attorney General of Texas and the Office of the Attorney General of Texas, Child
Support Division. Dkt. No. 92-1 at 2 (amended Schedule GG).
59
   Dkt. No. 82 at 2, ¶ 3(a) (citing to Dkt. No. 85-1 (Warranty Deed Vol. 902, Pg. 524, Official Records of Starr
County, TX)).
60
   Id. at ¶ 3(b) (citing to Dkt. No. 85-2 (Warranty Deed Vol. 168, Pg. 182, Official Records of Starr County, TX)).

                                                         11
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 12 of 17




                      i. Janie Lopez, Independent Executor of the Will and Estate of Lilia L.
                         Johnston and Martin Johnston

          Following the 1945 division, Manuel Lopez conveyed his 0.261-acre interest in Share 1-

A to Martin Geo. Johnston and Lilia Lopez Johnston, Janie Johnston Lopez’s parents, on July 19,

1950.61 After her parents’ deaths, Janie Johnston Lopez was appointed as Independent Executor

of the Will and Estate of Lilia L. Johnston and Martin Johnston.62 Starr County Tax documents

are attached to show that the Starr County Tax Office assesses property taxes for this 0.261 acre

interest in Share 1-A to “Martin George Johnston.”63 At the ownership hearing, Ms. Lopez

appeared and confirmed that her parents acquired the property in the 1950s and that her family

has continued to pay the taxes on the property.64

          The Court finds that the evidence on the record, which includes a warranty deed 65 and

Starr County tax documents,66 is sufficient to show that the Estate of Lilia L. Johnston and

Martin Johnston has an ownership interest in 0.261 acres, or 8.43 percent, of Share 1-A.

Accordingly, Janie Lopez, Independent Executor of the Will and Estate of Lilia L. Johnston and

Martin Johnston, is entitled to just compensation for this portion of Tract RGV-RGC-2042. The

Court now turns to the interest held by Jesse Clarke.


                      ii. Jesse Clarke

        As the Court noted in its description of the conveyances of Share 1-A, Jesse Clarke’s

interest in Share 1-A can be tracked from the 1965 conveyances made by Eulogio Rodriguez and

Tiburcio Rodriguez. On September 2, 1965, Eulogio Rodriguez and Tiburcio Rodriguez

61
   Id. at 5, ¶¶ 16–17 (citing to Dkt. No. 85-2 (Warranty Deed Vol. 168, Pg. 182, Official Records of Starr County,
TX)).
62
   Id. at 5–6, ¶¶ 17–18 (citing Dkt. No. 85-4 (Order Probating Will and Authorizing Letters Testamentary, re: Martin
Johnston); Dkt. No. 85-5 (Order Probating Will and Authorizing Letters Testamentary, re: Lilia L. Johnston)).
63
   Dkt. No. 85-6 (Starr County Tax Statements).
64
   Minute Entry dated February 25, 2020.
65
   Dkt. No. 85-2 (Warranty Deed Vol. 168, Pg. 182, Official Records of Starr County, TX).
66
   Dkt. No. 85-6 (Starr County Tax Statements).

                                                        12
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 13 of 17




separately conveyed their interests in Share 1-A and Share 1-B to Horacio Rodriguez and his

wife, Erika Rodriguez, by quit claim deed.67 While Eulogio and Tiburcio Rodriguez may have

obtained and conveyed a greater portion of Share 1-A to Horacio and Erika Rodriguez, the

record only indicates that Eulogio and Tiburcio Rodriguez had interests in Share 1-A that

together totaled 1.366 acres.68 Thus, the transfer of a 1.366-acre interest in Share 1-A from

Eulogio Rodriguez and Tiburcio Rodriguez to Horacio and Erika Rodriguez is contained in the

record.

          After Horacio Rodriguez retained his interests in the couple’s land following his divorce

from Erika Rodriguez, the record indicates that he possessed at least the 1.366-acre interest in

Share 1-A that the couple received from Eulogio and Tiburcio Rodriguez, subject to Erika

Rodriguez’s life estate in the home if she was not yet deceased. Thereafter, Horacio Rodriguez

attempted to convey “All of Share Numbered One-A (1-A) containing Three and 096/1000

(3.096) acres” to the Rodriguez Family.69 However, the Court can only discern from the record

that Horacio Rodriguez had a 1.366-acre interest in Share 1-A subject to the life estate of Erika

Rodriguez to convey to the Rodriguez Family. Thus, based on the record, the Rodriguez Family

appears to have possessed only a 1.366-acre interest in Share 1-A, subject to the life estate of

Erika Rodriguez if she was not yet deceased.

          When the Rodriguez Family conveyed their interest in Share 1-A to Jesse Clarke by

warranty deed on July 24, 1999,70 the record indicates only that they successfully conveyed their

1.366-acre interest in Share 1-A, subject to the life estate of Erika Rodriguez if she was not yet


67
   Dkt. No. 82 at 5, ¶ 16 (citing Dkt. No. 85-7 (Quit Claim Deed Vol. 309, Pg. 37, Official Records of Starr County,
TX); Dkt. No. 85-8 (Quit Claim Deed Vol. 309, Pg. 40, Official Records of Starr County, TX)).
68
   Dkt. No. 85-3 at 2 (Division Decree, Vol. 138, Pg. 215, Official Records of Starr County, Texas); see also Dkt.
No. 85-7 (Quit Claim Deed Vol. 309, Pg. 37, Official Records of Starr County, TX); Dkt. No. 85-8 (Quit Claim
Deed Vol. 309, Pg. 40, Official Records of Starr County, TX).
69
   Dkt. No. 85-10 (Gift Deed, Vol. 786, Pg. 443, Official Records of Starr County, Texas).
70
   Dkt. No. 85-1 (Warranty Deed Vol. 902, Pg. 524, Official Records of Starr County, TX).

                                                        13
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 14 of 17




deceased. Accordingly, the Court finds based on the record in this case that Jesse Clarke has a

1.366-acre– or 44.12 percent – interest in Share 1-A, subject to Erika Rodriguez’s life estate in

the home if she is not yet deceased.

        The United States indicates in its amicus brief that “[t]o the extent Jesse Clarke claims,

under title or color of title, that he owns all of Share 1-A, he appears to be asserting an adverse

possession claim.”71 However, Jesse Clarke was not present at the February 25, 2020 ownership

hearing and there is no evidence on the record indicating Jesse Clarke can maintain an adverse

possession claim as to all of Share 1-A.

        Accordingly, based on the evidence on the record in the case, the Court finds that Jesse

Clarke has an interest in 1.366 acres, or 44.12 percent, of Share 1-A, subject to Erika

Rodriguez’s life estate in the home if she is not yet deceased. This evidence includes the 1999

warranty deed72 and the aforementioned documents creating Jesse Clarke’s chain of title. Thus,

Jesse Clarke is entitled to just compensation for this portion of Tract RGV-RGC-2042. The

Court now turns to the interest held by Alejo Clarke.


                     iii. Alejo Clarke

        The Court finds no record of Alejo Clarke appearing on any title documentation relating

to Tract RGV-RGC-2042, and the United States concurs.73 Alejo Clarke has “verbally expressed

to the [United States] on numerous occasions that he is the exclusive owner and possessor of

[Tract RGV-RGC-2042] and [is] thus exclusively entitled to the just compensation owed. He

also claims that he fenced in the parent parcel, [Share 1-A].”74




71
   Dkt. No. 92 at 7, ¶ 20.
72
   Dkt. No. 85-1 (Warranty Deed Vol. 902, Pg. 524, Official Records of Starr County, TX).
73
   Dkt. No. 82 at 7, ¶ 21.
74
   Id.

                                                       14
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 15 of 17




        At the parties’ February 25, 2020 ownership hearing, the Court requested Alejo Clarke

provide the Court with any evidence of ownership. The following documents were properly

admitted into evidence by Alejo Clarke: (1) a 2002 tax receipt showing that his wife, Maribel

Clarke, paid the taxes on Share 1-A on behalf of the listed owner, Ernesto Rodriguez et al; and

(2) the warranty deed already in evidence with the Court evidencing the 1999 conveyance from

the Rodriguez family to Jesse Clarke. Alejo Clarke stated under oath that this conveyance was

made to Jesse Clarke at Alejo Clarke’s own volition, in an attempt to ensure the land was not lost

by Alejo Clarke in a divorce proceeding.

        At the ownership hearing, Alejo Clarke suggested he lives on the property, fenced in the

property himself, is the only member of the family aware of the property’s location and

boundaries, and is the only person with a key to the property’s gate. The Court inquired with

Alejo Clarke as to whether he had proof of this information or whether he intended to assert an

adverse possession claim. The Court also informed Alejo Clarke that it could not advise him on

how to bring an adverse possession claim or act as his counsel. Alejo Clarke indicated that he

does not wish to assert such a claim, as he cannot afford counsel.

          While the Court is sympathetic to Alejo Clarke’s position, there is no evidence on the

record to indicate that Alejo Clarke has an ownership interest in Share 1-A. Under Texas law, a

party may provide proof of ownership by offering evidence of a regular chain of conveyances.75

In order to prove a chain of conveyances, or chain of title, a party must provide “‘the documents

which show the successive ownership history of the land,’” including “‘the successive

75
  See Robbins v. Amoco Prod. Co., 952 F.2d 901, 905 (5th Cir. 1992) (citing Hunt v. Heaton, 643 S.W.2d 677, 679
(Tex.1982); Land v. Turner, 377 S.W.2d 181, 183 (Tex.1964); Gillum v. Temple, 546 S.W.2d 361, 363
(Tex.Civ.App.— Corpus Christi 1976, writ ref'd n.r.e.)). In order to prove ownership, Texas law requires that a party
claiming title to real property to make an affirmative showing of superior title in one of three ways: (1) proof of
adverse possession; (2) proof that he holds a superior title from a common source; or (3) proof of a regular chain of
conveyances out of the sovereign. Here, Alejo Clarke is not attempting to make a claim of adverse possession and is
not attempting to show that he received title from the same source as another interested party. Thus, Alejo Clarke
must provide “proof of a regular chain of conveyances out of the sovereign.”

                                                        15
     Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 16 of 17




conveyances, commencing with the patent from the government, each being a perfect

conveyance of the title down to and including the conveyance to the present holder.’”76

            Here, Alejo Clarke does not offer any documents showing the successive ownership

history of the land after the 1945 division. More importantly, Alejo Clarke does not offer

documentation of a conveyance to himself in order to prove that he is the present holder.

Accordingly, there is nothing on the record evidencing ownership on the part of Alejo Clarke.

Rather, there is contrary evidence on the record to show Jesse Clarke’s chain of title as to as least

1.366 acres of Share 1-A.

            Moreover, the Court cannot help but recognize that this case has been ongoing since the

United States’ date of taking on July 1, 2008.77 Yet, Alejo Clarke contacted the United States

only recently in an attempt to assert a claim to Share 1-A. The United States first indicated that

Alejo Clarke claimed an interest on October 9, 201978 and he was formally added as a party on

December 6, 2019.79 While the United States does have a history of failing to exercise due

diligence in locating the interested parties in these matters, the Court finds it highly unlikely that

Alejo Clarke would have only received notice of the taking so recently given that he claims to be

heavily involved with the tract of land at issue in this case.

            Thus, having found no evidence on the record of Alejo Clarke Jr.’s ownership of Share 1-

A, the Court finds Alejo Clarke Jr. has no interest in the just compensation for Tract RGV-RGC-

2042.



     III.      HOLDING

76
   Hahn v. Love, 394 S.W.3d 14, 28 (Tex. App. 2012) (citing Munawar v. Cadle Co., 2 S.W.3d 12, 20 (Tex.App.-
Corpus Christi 1999, pet. denied) (emphasis omitted)).
77
   Dkt. Nos. 1–3.
78
   Dkt. No. 75 at 3, ¶ 1.
79
   Dkt. No. 84.

                                                    16
       Case 7:08-cv-00066 Document 115 Filed on 01/07/21 in TXSD Page 17 of 17




            In light of the aforementioned, the Court finds the following parties have ownership

interests in Tract RGV-RGC-2042.


                1. Janie Lopez, Independent Executor of the Will and Estate of Lilia L. Johnston and

                     Martin Johnston, has a 0.261-acre interest in Share 1-A, or an 8.43 percent

                     interest in Tract RGV-RGC-2042;

                2. Jesse Clarke has a 1.366-acre interest in Share 1-A, subject to Erika Rodriguez’s

                     life estate in the home if she is not yet deceased. Because there is evidence on the

                     record indicating that Erika Rodriguez’s life estate falls outside of Tract RGV-

                     RGC-2042,80 Jesse Clarke has a 44.12 percent interest in Tract RGV-RGC-2042.

            The issue of just compensation has yet to be decided. Thus, the Court ORDERS the

parties to appear for a just compensation hearing on Tuesday, May 12, 2020 at 9:00 a.m.

            IT IS SO ORDERED.

            DONE at McAllen, Texas, this 7th day of January 2021.




                                                       ___________________________________
                                                                    Micaela Alvarez
                                                               United States District Judge




80
     Dkt. No. 41 at 3, ¶ 8.

                                                      17
